NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            26-MAY-2020
                                            09:59 AM




                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


             STATE OF HAWAI#I, Plaintiff-Appellee, v.
             JULIA MARIE SCRIVEN, Defendant-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                    (CR. NO. 5CPC-XX-XXXXXXX)


ORDER APPROVING STIPULATION FOR VOLUNTARY DISMISSAL OF THE APPEAL
     (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
          Upon consideration of the Stipulation for Voluntary
Dismissal of the Appeal, filed May 19, 2020, by Defendant-
Appellant Julia Scriven (Scriven), the papers in support, and the
record, it appears that (1) the appeal has been docketed; (2) the
parties stipulate to dismiss the appeal; (3) the stipulation is
dated and signed by counsel for all parties appearing in the
appeal; (4) attached to the stipulation is Scriven's declaration
showing she understands the consequences of voluntary dismissal,
consistent with Hawai#i Rules of Appellate Procedure (HRAP)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Rule 42(c); and (5) because the appeal has been docketed,
dismissal is authorized by HRAP Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the stipulation to
dismiss the appeal is approved, and the appeal is dismissed.
          DATED:   Honolulu, Hawai#i, May 26, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2